RONALD R. HOLLIGER, J.,
concurring.
I write separately only to point out that our decision today, although perhaps seeming to be contradictory of our recent decision in Ewing v. Singleton, 83 S.W.3d 617 (Mo.App. W.D. June 2002), is, in fact, totally consistent but for reasons that again demonstrate the problems created by too cavalier treatment by trial counsel and trial courts of juror voir dire in this sensitive and important area. Here, the juror admitted he understood the terms “claims” and “lawsuits.” The court found his explanation for failing to respond evasive and the lack of response to be intentional. Although the trial court in Ewing thought the juror evasive, it also found that it understood how the question could be misunderstood and that the non-disclosure was not intentional.
In other words, within broad legal principles, each case is decided on its facts. As laudable as such legal review is, it is unfortunate and unnecessary to have to apply such a principle to the important and reoccurring issues regarding litigation experience of prospective jurors. It is only because of vague, indefinite, and casual questioning of jurors on this topic that we are forced to consider meaning as expressed, meaning in context, and whether jurors are evasive or acting intentionally or not. If lawyers will employ and trial judges will request more specific and careful questioning, otherwise error free trials will not have to be repeated so frequently.